          Case 1:13-cv-00296-JCG Document 128               Filed 03/05/19   Page 1 of 1



                    UNITED STATES COURT OF INTERNATIONAL TRADE



 JANSSEN ORTHO LLC

           Plaintiff,
                                                    Before: Jennifer Choe-Groves, Judge
 v.
                                                    Court No. 13-00296
 UNITED STATES

           Defendant.


                                              ORDER

          Before the court are Plaintiff’s Motion to Amend the Complaint, ECF No. 31, and

Plaintiff’s Motion to Extend Time, ECF No. 114. Upon consideration of these motions, and all

other papers and proceedings in this action, it is hereby

          ORDERED that Plaintiff’s Motion to Extend Time is granted; and it is further

          ORDERED that Plaintiff’s Cross-Motion for Summary Judgment, ECF No. 116, is

deemed filed; and it is further

          ORDERED that Plaintiff’s Motion to Amend the Complaint is granted; and it is further

          ORDERED that Plaintiff shall file its amended complaint no later than March 8, 2019;

and it is further

          ORDERED that Defendant shall file its answer no later than April 8, 2019; and it is

further

          ORDERED that a status conference shall take place on March 11, 2019 at 2 p.m.

                                                                 /s/ Jennifer Choe-Groves
                                                                      Jennifer Choe-Groves

Dated: March 5, 2019
       New York, New York
